

PROLOR BIOTECH, INC.
 
LOCK-UP AGREEMENT
 
Dated:  ________ __, 20__


PROLOR Biotech, Inc.
3 Sapir Street
Weizmann Science Park
Nes-Ziona, Israel 74140
 
Ladies and Gentlemen:
 
The undersigned is acquiring shares (“Shares”) of 10.0% Series B Cumulative
Convertible Preferred Stock, par value $0.00001 per share, of PROLOR Biotech,
Inc., a Nevada corporation (the “Company”), under that certain Securities
Purchase Agreement, dated as of July 22, 2009, by and among the Company and the
Purchasers set forth on the signature pages thereto (the “Agreement”), which
Shares are convertible into shares of the Company’s common stock, par value
$0.00001 per share (the “Conversion Shares” and, together with the Shares, the
“Securities”).  For good and valuable consideration, the undersigned hereby
irrevocably agrees that following the date first set forth above (the “Effective
Date”), the undersigned will not, directly or indirectly, (1) offer for sale,
sell, pledge or otherwise dispose of (or enter into any transaction or device
that is designed to, or could be expected to, result in the disposition by any
person at any time in the future of) any Securities, including Securities that
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the United States Securities and Exchange Commission or
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of any Securities, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of Shares, Conversion Shares or other
securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any Securities or securities convertible
into or exercisable or exchangeable for any Securities or any other securities
of the Company, or (4) publicly disclose the intention to do any of the
foregoing, in each case, for a period commencing on the Effective Date and
ending on the first anniversary of such date.
 
In furtherance of the foregoing, the Company and its transfer agent on its
behalf are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Agreement.

 
 

--------------------------------------------------------------------------------

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that, upon request,
the undersigned will execute any additional documents necessary in connection
with the enforcement hereof. Any obligations of the undersigned shall be binding
upon the heirs, personal representatives, successors and assigns of the
undersigned.
 

 
Acknowledged and agreed as of the date first set forth above:
     
[name of holder]
     
By:
   
Name:
 
Title:


 
 

--------------------------------------------------------------------------------

 